             Case 1:17-cv-08457-JMF Document 205 Filed 01/25/21 Page 1 of 3
Miles N. Ruthberg                                                 53rd at Third
Direct Dial: 212.906.1688                                         885 Third Avenue
miles.ruthberg@lw.com                                             New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com

                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
January 25, 2021                                                  Brussels        New York
                                                                  Century City    Orange County

VIA ECF                                                           Chicago         Paris
                                                                  Dubai           Riyadh
                                                                  Düsseldorf      San Diego
The Honorable Jesse M. Furman                                     Frankfurt       San Francisco
United States District Court                                      Hamburg         Seoul
Southern District of New York                                     Hong Kong       Shanghai
                                                                  Houston         Silicon Valley
Thurgood Marshall United States Courthouse                        London          Singapore
40 Foley Square                                                   Los Angeles     Tokyo
New York, New York 10007                                          Madrid          Washington, D.C.
                                                                  Milan




Re: Sjunde AP-Fonden, et al. v. General Electric Company, et al., No. 17-cv-8457 (JMF)
    Burden v. Bazin, et al., No. 21-cv-182 (JMF)

Dear Judge Furman:

The parties in the above-captioned actions respectfully submit this joint letter in response to the
Court’s January 14, 2021 Order concerning how the Court should proceed with respect to the
above-referenced cases: No. 17-cv-8457 (the “Securities Action”) and No. 21-cv-182 (the
“Derivative Action”).

While the claims asserted in the Securities Action and the Derivative Action arise out of similar
alleged facts and circumstances – indeed, the complaint in the Derivative Action attaches and
incorporates the complaint in the Securities Action – the legal issues in these actions are different.
In the Securities Action, the plaintiffs assert claims on behalf of a class under Sections 10(b) and
20(a) of the Securities Exchange Act of 1934 against General Electric Company (“GE”) and six
former officers of GE or GE Capital. The defendants have moved to dismiss for failure to state a
claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure and the pleading requirements
under Rule 9(b) and the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).

In the Derivative Action, the plaintiffs assert claims derivatively on behalf of GE for breach of
fiduciary duty, unjust enrichment, waste, and under Section 14(a) of the Exchange Act against 34
present and former directors and officers of GE. Plaintiffs made a pre-suit demand on GE’s board
of directors, which GE’s board refused. GE (as the nominal defendant) and the GE directors and
officers named as defendants will move to dismiss the Derivative Action on February 1, 2021
under Rule 23.1 of the Federal Rules of Civil Procedure and New York law on the ground that
plaintiffs do not sufficiently plead that their demand was wrongfully refused. The GE directors
and officers named as defendants will also move to dismiss under Rule 12(b)(6) of the Federal
Rules of Civil Procedure on the ground that plaintiffs’ state law claims are barred by New York
Business Corporation Act § 402(b) and Article Sixth of GE’s certificate of incorporation and on
            Case 1:17-cv-08457-JMF Document 205 Filed 01/25/21 Page 2 of 3
January 25, 2021
Page 2




the ground that plaintiffs’ Section 14(a) claim is time-barred and fails to allege the required
elements.

Given the foregoing, the parties respectfully submit that the actions should not be consolidated.
See, e.g., In re Bear Stearns Cos., Inc. Sec., Derivative & ERISA Litig., 2009 WL 50132, at*5
(S.D.N.Y. Jan. 5, 2009) (denying consolidation of securities action and derivative action; “while
federal securities and derivative claims have occasionally been consolidated for pre-trial purposes,
allowing these actions to proceed separately appears to be the more common approach”).

With respect to motions to dismiss, the motion to dismiss the Securities Action is fully briefed.
Pursuant to a stipulated briefing schedule filed today, the motion to dismiss the Derivative Action
will be filed on or before February 1, 2021 and fully briefed by April 5, 2021. The legal arguments
and issues that will be before the Court on the motion to dismiss in the Derivative Action are
different from the legal arguments before the Court on the motion to dismiss the Securities Action,
and not dependent on rulings in the Securities Action, although a ruling in the Securities Action
may inform the Court’s views concerning the claims in the Derivative Action based on claims in
the Securities Action. As such, the parties respectfully submit that the motions should be decided
separately and on their own tracks.

The parties also respectfully submit that, in the event motions to dismiss are denied in both the
Securities Action and the Derivative Action, the parties will meet and propose to the Court
protocols for the coordination of discovery and other pretrial matters. See, e.g., Bear Stearns, 2009
WL 50132, at *5 (“[t]he fact that these Actions are not consolidated, however, does not prevent
their reasonable coordination for pretrial purposes”).

The parties do not believe a conference is necessary at this time, but are of course available to
answer any questions the Court may have.

                                              Respectfully submitted,1

                                              /s/ Miles N. Ruthberg                  .
                                              Miles N. Ruthberg
                                              of Latham & Watkins LLP

                                              Counsel for Defendants in Sjunde AP-Fonden, et al.
                                              v. General Electric Company, et al.

                                              /s/ Sharan Nirmul                  .
                                              Sharan Nirmul
                                              of Kessler Topaz Meltzer & Check, LLP



1
 Electronic signatures are used with consent in accordance with Rule 8.5(b) of the Court’s ECF
Rules and Instructions.
            Case 1:17-cv-08457-JMF Document 205 Filed 01/25/21 Page 3 of 3
January 25, 2021
Page 3




                                        Lead Counsel for Plaintiffs in Sjunde AP-Fonden, et
                                        al. v. General Electric Company, et al.


                                        /s/ Stephen A. Radin                  .
                                        Stephen A. Radin
                                        of Weil, Gotshal & Manges LLP

                                        Counsel for Defendants in Burden v. Bazin, et al.

                                        /s/ Melinda A. Nicholson
                                        Melinda A. Nicholson
                                        of Kahn Swick & Foti, LLC

                                        Counsel for Plaintiff in Burden v. Bazin, et al.



cc: All Counsel of Record (via ECF)
